Citation Nr: 9925354	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-14 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected manic depressive reaction and bipolar disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
seeking an increased disability rating for his service-
connected connected manic depressive reaction and bipolar 
disorder.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends, in essence, that his service-connected 
connected manic depressive reaction and bipolar disorder, 
warrant a disability rating in excess of 10 percent.  The 
accredited  representative alleges that because of 
symptomatology attributable to the veteran's service-
connected psychiatric disabilities, he is essentially not 
able to work.

Upon review of the evidence, the Board finds that additional 
development is warranted.  The most recent VA examination was 
conducted in March 1996, with a review of the claims folder 
conducted in April 1996.  Both the examination and claims 
file review were conducted for the purposes of clarifying the 
proper diagnosis of the veteran's psychiatric disability and 
to determine whether the disorder was incurred in service, in 
accordance with the June 1995 remand from the Board, when the 
issue concerned entitlement to service connection for a 
psychiatric disorder.  The diagnosis rendered was bipolar 
disorder, mixed.  No Global Assessment of Functioning (GAF) 
score was given.  The April 1996 claims file review 
determined that the veteran had been suffering from an early 
phase of bipolar disorder while still inservice.   

The Board notes that the diagnostic codes and provisions 
relating to mental disorders, including general anxiety 
disorder, were amended, effective November 7, 1996.  38 
C.F.R. §§ 4.125 through 4.130 (1997); 61 Fed.Reg. 52695-52702 
(Oct. 8, 1996).  The jurisdiction of the October 1997 rating 
decision on appeal was based upon an informal claim for an 
increased evaluation raised through a physician's letter 
submitted on May 30, 1997, after the criteria relating to 
mental disorders were amended.  Therefore, the claim must be 
reviewed under the new criteria.  In view of the regulatory 
changes having occurred in this matter, the Board concludes 
that the veteran should be afforded the opportunity to 
undergo a new examination and, then, to have his claim 
reviewed under the applicable rating criteria.

Furthermore, the Board also notes that the veteran has not 
undergone a VA psychiatric examination in 3 years.  
Additional medical evidence has also been submitted since 
this examination, to include the letter from a VA staff 
psychologist, submitted in May 1997.  The United States Court 
of Appeals for Veterans Claims (formerly United States Court 
of Veterans Appeals) (Court)has held that the fulfillment of 
the statutory duty to assist includes the conduct of a 
through and contemporaneous medical examination which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for her 
service-connected psychiatric disability, 
not already associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital or treatment center specified by 
the veteran to request specifically any 
and all medical or treatment records 
relevant to the above mentioned claim, to 
the extent not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  

2.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for a special VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
psychiatric disabilities.  All indicated 
tests should be accomplished and all 
clinical findings and complaints should 
be reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  After 
reviewing the claims folder and examining 
the veteran, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected manic depressive 
reaction and bipolar disorder, and render 
an opinion for the record as to the 
degree to which those specific symptoms 
and findings affect the veteran's ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A GAF 
score should also be determined and a 
full explanation of its meaning should be 
set out.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  Pursuant to 38 C.F.R. § 4.2 
(1998) "if the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased disability evaluation for his 
service-connected manic depressive 
reaction and bipolar disorder.  If the 
issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
They should be afforded the appropriate 
period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


